United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-2410
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Southern District of Iowa.
Kenny Eugene Smart,                      *
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: November 15, 2006
                                 Filed: December 29, 2006
                                  ___________

Before MURPHY, ARNOLD and BENTON, Circuit Judges.
                          ___________

ARNOLD, Circuit Judge.

       Kenny Smart pleaded guilty to one count of being a felon in possession of a
firearm in violation of 18 U.S.C. § 922(g)(1). The district court1 sentenced him to 211
months' imprisonment and imposed special conditions of supervised release designed
to rehabilitate sex offenders and protect the community. Mr. Smart appeals the
imposition of these special conditions of supervised release. We affirm.




      1
        The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa.
                                           I.
       We have previously held that sentencing judges are afforded "wide discretion
when imposing terms of supervised release." United States v. Behler, 187 F.3d 772,
778 (8th Cir. 1999). "A sentencing judge may impose conditions on supervised
release if (1) the conditions are reasonably related to [certain] sentencing factors
identified in 18 U.S.C. § 3553(a); (2) the conditions do not deprive the defendant of
liberty to a greater degree than is reasonably necessary; and (3) the conditions are
consistent with any relevant policy statements by the Sentencing Commission." See
United States v. Conelly, 451 F.3d 942, 945 (8th Cir. 2006); see also 18 U.S.C.
§ 3583(d). We review the district court's imposition of special conditions of
supervised release for an abuse of discretion. United States v. Cooper, 171 F.3d 582,
585 (8th Cir. 1999).

       Mr. Smart argues that the district court abused its discretion in imposing
conditions of supervised release having to do with sexual offenses because they are
not "reasonably related" to the considerations in § 3553(a)(1), (a)(2)(B), (a)(2)(C), and
(a)(2)(D). See 18 U.S.C. § 3583(d)(1); United States v. Mickelson, 433 F.3d 1050,
1056 (8th Cir. 2006). In other words, Mr. Smart contends that the special conditions
have no reasonable relationship to "the nature and circumstances" of his offense and
his "history and characteristics," or to the need to deter crime, to protect the public
from any further crimes he may commit, and to provide him with training, medical
care, or other correctional treatment. See 18 U.S.C. §§ 3553(a), 3583(d)(1).

       The special conditions of supervised release to which Mr. Smart objects include
requirements that he "participate in and follow the rules of sex offender treatment as
directed by the Probation Office," that he "submit to clinical polygraph testing
whenever so directed by the Probation Office," and that he "comply with all sex
offender laws for the state in which" he resides. The conditions also say that "[s]ex
offender assessments and treatment shall be conducted by therapists and polygraph
examiners approved by the Probation Office," and that "[i]f polygraph results reveal

                                          -2-
possible new criminal behavior this will be reported to the appropriate law
enforcement and related agencies after obtaining approval from the Court."

       Mr. Smart argues that our decision in United States v. Scott, 270 F.3d 632 (8th
Cir. 2001), requires us to reverse the district court's imposition of conditions of release
in this case. In Scott, id. at 634-36, we held that a district court's imposition of
"special conditions of sex offenders" on a defendant who pleaded guilty to armed bank
robbery was an abuse of discretion. We believe, however, that Scott is distinguishable
from the present case.

       The defendant in Scott had previously been convicted of a sexual offense, but
no sex offender-related conditions were imposed on him in connection with his
sentence for that conviction. Nor were such special conditions imposed at his
sentencing for the armed bank robbery. It was not until the second time that the
defendant violated the conditions of his supervised release for the bank robbery crime
– fifteen years after the sexual offense – that the court took into account the previous
sex offender conviction in imposing the special sex offender conditions. Id. at 633-34,
636. The special conditions imposed in Scott were also highly restrictive of the
defendant's liberty. They prohibited him from contacting children under the age of
eighteen, from working where he had "access" to children younger than eighteen, from
"loiter[ing]" within 100 feet of places frequented by children under the age of
eighteen, from possessing "stimulating or sexually oriented material," and from
maintaining a post office box or other private mail box. Id. at 634. We thus held that
"the conditions are not reasonably related to the current offense for which [the
defendant] was sentenced" and that "the special conditions seem unlikely to serve the
goals of deterrence or public safety, since the behavior on which the special conditions
are based, though reprehensible, has ceased." Id. at 636.

       Here, Mr. Smart's sexual offenses were much closer in time to the imposition
of special sex offender conditions of supervised release. According to the presentence

                                           -3-
investigation report (the relevant factual recitations of which the district court adopted
without objection), Mr. Smart was arrested in 1999 for rape and aggravated sodomy
in Decatur, Georgia. As a result of this arrest, Mr. Smart pleaded guilty to an
amended charge of aggravated assault and was required to complete sex offender
treatment. An arrest warrant still remains active for Mr. Smart's violation of his
probation for this crime. The presentence investigation report also notes that Mr.
Smart was referred to juvenile court in 1987 for second degree sexual abuse. We
further observe that Mr. Smart's conditions of supervised release do not restrict his
personal liberty in the same manner as the conditions imposed in Scott.

       We do not believe that the district court abused its discretion in imposing the
special conditions relating to sex offenders in the present circumstances. We reject
"conditions of release that were imposed without any evidence of their need and were
not reasonably related to deterrence, protecting the public, or providing necessary
training or correctional treatment." United States v. Camp, 410 F.3d 1042, 1045 (8th
Cir. 2005). We have, however, upheld special conditions of supervised release not
directly related to the offense for which the defendant is being sentenced where the
special conditions are related to another offense that the defendant previously
committed. See, e.g., id. at 1046. Given that Mr. Smart's criminal history includes
two sexual abuse offenses, that he was still on probation for the latest sexual abuse
offense at the time that he committed the present offense, and that he still has an
outstanding warrant for a probation violation on the latest sexual abuse offense, we
conclude that the district court's imposition of special conditions of supervised release
related to sex offenders was reasonably related to Mr. Smart's history and
characteristics and the need to protect the public from further crimes.




                                           -4-
                                          II.
       Mr. Smart also argues that the district court improperly delegated authority to
the probation office to determine the manner of imposing his special conditions of
supervised release. Mr. Smart specifically refers to the court's statement during
sentencing, that "obviously these conditions are imposed so that probation is
authorized to do these things, but probation may find it unnecessary to do some of
these things, depending upon what the circumstances are at that time. And it is left
to their discretion to do that."

       The authority of probation officers, though broad, is limited by their status as
non-judicial officers. So long as the sentencing judge retains ultimate responsibility,
though, he or she may delegate limited authority to non-judicial officers. United
States v. Kent, 209 F.3d 1073, 1078-79 (8th Cir. 2000); see also 18 U.S.C. § 3603.

       In Kent, we held that the sentencing court improperly delegated authority over
the terms of the defendant's supervised release to the probation officer. In that case
the sentencing court said that the probation officer would decide whether the
defendant would have to attend psychiatric counseling during supervised release.
Upon being asked whether the defendant could file a motion to reconsider if he
disagreed with the probation officer's decision, the sentencing court responded that it
"hoped it would not be 'riding herd' in the probation officer's decision to require [the
defendant] to undergo psychiatric treatment." Because this response could be
interpreted as giving the probation officer final authority over a condition of
supervised release, we held that the court had improperly delegated its authority. Id.
We have, however, upheld a district court's delegation of authority where the court
gave no indication that it "would not retain ultimate authority over all of the
conditions of [the defendant's] supervised release." Mickelson, 433 F.3d at 1057;
Conelly, 451 F.3d at 945.




                                          -5-
       The district court here recognized that "it will be some time, of course, before
Mr. Smart will actually be dealing with the nature of these conditions," indicating only
its acknowledgment that certain of its special conditions may not be necessary at the
time of Mr. Smart's release from prison fifteen years after the conditions were
imposed. We detect no error because the district court's statements do not signal an
abdication of ultimate authority over Mr. Smart's conditions of supervised release.

      For the reasons stated above, we affirm the sentence of the district court.
                          _________________________




                                          -6-